The applicable principles of law are fully stated in the following cases: Ex parte Thompson, 228 Ala. 113, 152 So. 229; Ex parte Messer, 228 Ala. 16, 152 So. 244; In re Fite, 228 Ala. 4,152 So. 246.
In Re Fite, supra, it was held that the Act approved June 6, 1931 (Acts 1931, p. 284), amending certain sections of an "Act to Provide for the Organization, Regulation and Government of the State Bar including Admissions and Disbarments of Lawyers," abrogated the rule adopted and approved in 1924, requiring an affirmative vote of two-thirds of "the total members of this commission" to disbar an attorney, and that said act authorized the Bar Commission to disbar an attorney by a majority vote, if there was a quorum of the commission present and participating in the proceedings.
The court has carefully considered the voluminous testimony and the documentary evidence, and we are not able to say that the conclusion and judgment of the Bar Commission is not supported by the preponderance of the evidence.
Affirmed.
All the Justices concur.